              Case 2:20-cr-00111-JCC Document 32 Filed 09/09/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 CASE NO. 20-111-JCC

10           v.                                           ORDER DENYING MOTION TO
                                                          REOPEN DETENTION
11   ISAISH THOMAS WILLOUGHBY,

12                             Defendant.

13          Defendant’s motion to reopen detention under 18 U.S.C. § 3142(f) has been referred to

14   the undersigned. Dkt. 31. Defendant contends that since the last detention decision the FDC has

15   experienced a significant increase in COVID-19 cases and “the changed circumstances at the

16   FDC warrant reopening the detention hearing and releasing Mr. Willoughby.” Id.

17          The first detention decision in this case occurred on July 20, 2020, when the Court

18   conducted a detention hearing and ordered defendant detained. Dkt. 12. Defendant appealed this

19   detention order and the appeal was assigned to Chief Judge Ricardo Martinez. In his appeal to

20   Chief Judge Martinez, defendant argued he should be released because Terrance Morgan of the

21   Urban League of Metropolitan Seattle indicated housing that accommodates home monitoring is

22   available to defendant, and that the Urban League would assist defendant with job training and

23   career placement. See Dkt.20. Defendant further argued Chief Judge Martinez should release him



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 1
               Case 2:20-cr-00111-JCC Document 32 Filed 09/09/20 Page 2 of 3



 1   due to the fact there was one confirmed COVID-19 case at the FDC, and that the measures the

 2   FDC had undertaken to safeguard inmates and staff involved frequent lockdowns, and no in-

 3   person access to family, friends or counsel. Id.

 4          On August 3, 2020, Chief Judge Martinez denied defendant’s appeal. Dkt. 23. Chief

 5   Judge Martinez found “Mr. Willoughby’s generalized concerns over the current COVID-19

 6   pandemic alone are not a valid basis to reopen detention.” Id. at 3. The Chief Judge further found

 7   a presumption of detention under 18 U.S.C. § 3142(e) applied and “the record ‘overwhelmingly’

 8   supports pretrial detention.” Id.

 9          On September 8, 2020, defendant filed the instant motion for review of the detention

10   order. Dkt. 31. He argues the detention decision should be reopened because since the two prior

11   detention orders were entered, there are now more COVID-19 cases at the FDC. Id. at 5. He

12   contends under the Court’s General Order 03-30, “Counsel should identify individuals who are

13   currently detained but should be reconsidered in light of the ongoing health emergency and who

14   do not pose a current and substantial risk of danger to the community or flight risk.” Id. He

15   further argues the dangers to inmates such as defendant is “neither speculative nor theoretical”

16   because 118 BOP inmates have died of COVID-19 so far. Id.

17          The Court rejects this argument. Defendant’s argument asserts generalized concerns

18   about the current COVID-19 pandemic. That is, COVID-19 presents potentially serious health

19   risks, these risks are heightened by jail conditions, inmates at the FDC have tested positive for

20   COVID-19, and numerous BOP inmates at other institutions have died of COVID-19. These are

21   generalized concerns because they apply to all inmates. However, as Chief Judge Martinez

22   found, generalized concerns about COVID-19, alone, are not a valid basis to reopen detention.

23   Apart from raising generalized concerns, defendant presents no particularized evidence



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 2
                Case 2:20-cr-00111-JCC Document 32 Filed 09/09/20 Page 3 of 3



 1   establishing he faces special health risks. The record indicates he does not as he previously

 2   indicated he does not have any chronic health conditions, see Dkt. 16 and is relatively young

 3   being under the age of 36.

 4          Defendant also argues he should be released because he has ties to the community and

 5   recent history of employment; most of his criminal history involves misdemeanors; there are no

 6   detainers for the several outstanding state warrants for his arrest; his alleged propensity for

 7   violence can be addressed through conditions of supervision; the weight or strength of the

 8   evidence against him is the least important factor; and the Seattle Metropolitan Urban League

 9   can assist him with finding housing and job training. These arguments were raised earlier, do not

10   involve new information, and therefore are not a basis to reopen the detention decision.

11          For the foregoing reasons the Court DENIES defendant’s motion to reopen detention.

12   Dkt. 31.

13          DATED this 9th day of September, 2020.

14

15                                                                 A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO REOPEN
     DETENTION - 3
